REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is an Examiner’s statement of reason for allowance. 

Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found on pages 1-31 of the specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, . . . the inventor’s lexicography must prevail . . . .” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.

4.	The closest prior art Gagner, Mark B. et al (U.S. PG Pub 2013/0310183 A1) which discloses a wagering game on a portable data storage device while the portable data storage device is connected to a wagering game machine in a casino. However, Gagner singularly or in combination fails to disclose the recited feature:
As per claim 1 “register a firs card event at the first card reader and, in response to registering the first card read event, extract first card data that includes a first player identification number in a first player identification number format; register a second card read event at the second card reader and, in response to registering the second card read event, extract second card data that includes a second player identification 
As per claim 11 “receive first card data from the first card reader that includes a first player identification number in a first player identification number format; receive second card data from the second card reader that includes a second player identification number in a second player identification number format; a player to login to the first game management system in response to receiving the first card data; and provide the second card data to the second communication interface to enable the player to login to the second game management system”.
As per claim17 “registering a second card read event at a second card reader; in response to registering the second card read event at the second card reader, extracting, with the processor, second card data that includes a second player identification number in a second player identification number format; enabling, with the processor, a player to login to a first game management system, wherein the first game management system tracks a first player activity; and providing, with the processor, the second card data to a second communication interface to enable the player to login to a second game management system, wherein the second game management system tracks a second player activity using the second player identification number format”.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE E ELISCA whose telephone number is (571)272-6706.  The Examiner can normally be reached on Monday -Thursday; 6:30AM- 7:30PM. Hoteler.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Hu Kang can be reached on 571 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PIERRE E ELISCA/Primary Examiner, Art Unit 3715